Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 1-17 are pending and currently under prosecution.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121 for benefit of the earlier filing date of applications, is acknowledged. 

 Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharkey et al. (Mol Cancer Ther, published online April 5, 2011, 10(6): 1072–81, IDS) in view of Clinical Trial NCT01631552 (version of 6/28/2012, IDS) and further in view of The FDA Guidance of clinical trial protocol for dosage determination (February 1999, pages 1-31, IDS).
	Claims 1-11 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
	Sharkey et al. teach that IMMU-132 has significant antitumor activity in xenograft models at nontoxic doses; see entire document, e.g. abstract, the fourth paragraph of left col. on page 1073, Figure 1. Sharkey et al. teach combination of IMMU-132 and gemcitabine (GEM) for treating cancer; see page 1076.
Sharkey et al. do not explicitly teach that the IMMU-132 should be given to patients who are resistant to at least one other therapy recited in claims 1 and 5-6. 	However, this deficiency is remedied by Clinical Trial NCT01631552.
Clinical Trial NCT01631552 teaches that IMMU-132, a conjugate of hRS7 antibody and SN38, is to be administered to patients with any one of several cancers including pancreatic, colorectal, breast, lung, etc. The inclusion criteria require that the patient have been “previously treated with at least one prior therapeutic regimen”. See entire document, e.g. pages 1-4. This clearly suggests that the conjugate should be administered to those who are resistant to at least one other therapy. Clinical Trial NCT01631552 teaches that IMMU-132 will be administered on days 1 & 8 of a 21-day treatment cycle and up to 8 cycles may be administered; see page 1. 
Clinical Trial NCT01631552 does not teach or suggest the dose to be administered, although it does state that the study is a dose escalation study, suggesting to one of ordinary skill in the art that different doses should be tried.
However, this deficiency is remedied by The FDA Guidance of clinical trial protocol for dosage determination.
The FDA Guidance of clinical trial protocol for dosage determination teaches dosage determination based on established FDA protocol; see entire document.
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Sharkey et al. by administering the conjugate to patients who have previously failed at least one chemotherapeutic regimen, thereby arriving at the instant claimed invention. The motivation to do so comes directly from the Clinical Trial NCT01631552 which states that the drug is to be given to patients who have been treated with at least one prior therapeutic regimen, and the FDA Guidance of clinical trial protocol for dosage determination. Furthermore, the Clinical Trial NCT01631552 suggests to one of ordinary skill in the art that the dosing is a variable that should be optimized, and the FDA Guidance of clinical trial protocol for dosage determination teaches dosage determination based on established FDA protocol.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.	Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,130,626. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-11 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-16 of U.S. Patent No. US 10,130,626 are drawn to a method of treating TROP-2 expressing cancer comprising administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of 8 mg/kg or 10 mg/kg, wherein the cancer includes breast cancer and the cancer is metastatic, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the immunoconjugate.

9.	Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,137,196. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-14 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-20 of U.S. Patent No. US 10,137,196 are drawn to a method of treating colorectal, lung, stomach, urinary bladder, renal, pancreatic, breast, ovarian, uterine, esophageal, urothelial or prostatic cancer comprising administering to a human patient with colorectal, lung, stomach, urinary bladder, renal, pancreatic, breast, ovarian, uterine, esophageal, urothelial or prostatic cancer an immunoconjugate comprising sacituzumab govitecan;  wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the immunoconjugate, wherein the cancer is metastatic. 

10.	Claims 1-4, 7-11 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,195,175. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4, 7-11 and 15-17 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-12 of U.S. Patent No. US 10,195,175 are drawn to a method of treating cancer, comprising: a) administering to a subject with cancer an antibody-drug conjugate (ADC) comprising an anti-Trop-2 antibody conjugated to SN-38, wherein the ADC is sacituzumab govitecan; b) administering to the subject at least one checkpoint inhibitor, wherein the subject has failed to respond to therapy with a checkpoint inhibitor, prior to treatment with the ADC, wherein the cancer includes brain cancer and the cancer is metastatic.

11.	Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-19 of U.S. Patent No. 9,707,302. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-11 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-3 and 6-19 of U.S. Patent No. 9,707,302 are drawn to a method of treating a Trop-2 expressing cancer, comprising: administering to a human subject with a Trop-2 expressing cancer an immunoconjugate comprising an anti-Trop-2 antibody conjugated to SN-38, wherein the anti-Trop-2 antibody is hRS7, wherein the SN-38 is conjugated to the anti-Trop-2 antibody via a CL2A linker, wherein the immunoconjugate is administered at a dosage of between 3 mg/kg and 18 mg/kg, wherein the patient has failed to respond to therapy with irinotecan, prior to treatment with the immunoconjugate.
U.S. Patent No. 9,707,302 teaches hRS7-CL2A-SN-38 also known as sacituzumab govitecan or IMMU-132; see col. 2 lines 10-11.

12.	Claims 1-4 and 6-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,028,833. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4 and 6-8 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-22 of U.S. Patent No. 9,028,833 are drawn to a method of treating colorectal, lung, stomach, urinary bladder, renal, breast, ovarian, uterine or prostatic cancer comprising administering to a human patient with colorectal, lung, stomach, urinary bladder, renal, breast, ovarian, uterine or prostatic cancer an immunoconjugate comprising hRS7-CL2A-SN-38; wherein the immunoconjugate is administered at a dosage of between 3 mg/kg and 18 mg/k, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the immunoconjugate.
hRS7-CL2A-SN-38 also known as sacituzumab govitecan or IMMU-132.

13.	Claims 1-4 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,130,718. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4 and 7-11 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-10 of U.S. Patent No. US 10,130,718 are drawn to a method of treating triple-negative breast cancer comprising administering to a human patient with a Trop-2 positive triple-negative breast cancer an immunoconjugate sacituzumab govitecan (IMMU-132), wherein the immunoconjugate is administered at a dosage of between 8 mg/kg and 10 mg/kg, wherein the cancer is metastatic.

14.	Claims 1-4, 7-11 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,653,793. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4, 7-11 and 15-17 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-11 of U.S. Patent No. US 10,653,793 are drawn to a method of treating metastatic breast cancer comprising administering to a human patient with a Trop-2 positive metastatic breast cancer an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 8 mg/kg and 10 mg/kg.

15.	Claims 1-4, 6-11 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,682,347. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4, 6-11 and 15-17 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-18 of U.S. Patent No. US 10,682,347 are drawn to a method of treating TROP-2 expressing cancer comprising administering to a human patient with TROP-2 expressing cancer an immunoconjugate IMMU-132 (sacituzumab govitecan), wherein the immunoconjugate is administered at a dosage of between 8 mg/kg and 10 mg/kg, wherein the cancer is selected from the group consisting of colorectal, lung, stomach, urinary bladder, renal, breast, ovarian, uterine and prostatic cancer, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the immunoconjugate.

16.	Claims 1-4, 6-9 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11,439,620. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4, 6-9 and 15-17 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-13 of U.S. Patent No. US 11,439,620 are drawn to a method of treating cancer, consisting of: a) administering to a human subject with a cancer that expresses Trop-2 an antibody-drug conjugate (ADC), wherein the ADC is sacituzumab govitecan; and b) administering to the human subject at least one checkpoint inhibitor selected from the group consisting of tremelimumab, atezolizumab, durvalumab, avelumab, pidilizumab, and BMS936559, wherein the patient has relapsed from or been resistant to at least one anti-cancer therapy, wherein the cancer is brain cancer.

17.	Claims 1-4, 7-11 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11,116,846. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4, 7-11 and 15-17 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-16 of U.S. Patent No. US 11,116,846 are drawn to a method of treating non-small cell lung cancer (NSCLC) comprising administering to a human patient with NSCLC an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 12 mg/kg.

18.	Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,918,721. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-17 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-20 of U.S. Patent No. US 10,918,721 are drawn to a method of treating a Trop-2 positive cancer comprising administering to a human patient with a Trop-2 positive cancer an antibody-drug conjugate (ADC) sacituzumab govitecan; wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the cancer is selected from the group consisting of colorectal, lung, urinary bladder, renal, pancreatic, breast, ovarian, uterine, esophageal, urothelial and prostatic cancer.

19.	Claims 1-4, 7-11 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,849,986. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4, 7-11 and 15-17 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-15 of U.S. Patent No. US 10,849,986 are drawn to a method of treating metastatic prostate cancer comprising administering to a human patient with metastatic prostate cancer an immunoconjugate sacituzumab govitecan (IMMU-132) wherein the immunoconjugate is administered at a dosage of between 6 mg/kg and 12 mg/kg.

20.	Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,744,129. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-11 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-13 of U.S. Patent No. US 10,744,129 are drawn to a method of treating small cell lung cancer (SCLC) comprising (i) administering to a human patient with SCLC an anti-Trop-2 antibody-drug conjugate (ADC) wherein the anti-Trop-2 ADC is sacituzumab govitecan, and (ii) administering to the patient cisplatin or carboplatin; wherein the ADC and cisplatin or carboplatin are administered as a second-line or later therapy to patients who have received previous cancer treatment for the SCLC, wherein the patient has previously relapsed from or been resistant to treatment with topotecan or irinotecan.

21.	Claims 1-4, 7-12 and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,669,338. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-4, 7-12 and 15-17 are herein drawn to a method of treating a brain tumor comprising administering to a human patient with a brain tumor an antibody-drug conjugate (ADC) sacituzumab govitecan (IMMU-132); wherein the ADC is administered at a dosage of between 6 mg/kg and 16 mg/kg, wherein the patient has failed to respond to at least one other therapy, prior to treatment with the ADC, wherein the brain tumor is a metastatic breast cancer, a metastatic prostate cancer, a metastatic lung cancer, a metastatic colon cancer.
Claims 1-19 of U.S. Patent No. US 10,669,338 are drawn to a method of treating brain cancer, comprising administering to a human subject with brain cancer an anti-PD-1 antibody and IMMU-132.

Conclusion
22.	No claim is allowed.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642